Exhibit 10.2

 

AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT

 

This Amended and Restated Change of Control Agreement (the “Agreement”) is made
and entered into effective as of January 1, 2009, by and between Kathryn A.
Tunstall (the “Employee”) and Conceptus, Inc., a Delaware corporation (the
“Company”).

 

R E C I T A L S

 

A.                                   The Company and Employee entered into that
certain Change of Control Agreement effective as of May 13, 1997 (the “Original
Agreement”) and now wish to amend and restate the Original Agreement.

 

B.                                     It is expected that another company or
other entity may from time to time consider the possibility of acquiring the
Company or that a change of control may otherwise occur, with or without the
approval of the Company’s Board of Directors (the “Board”).  The Board
recognizes that such consideration can be a distraction to the Employee, the
Chairman of the Board of the Company, and can cause the Employee to consider
alternative opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company.

 

C.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue his or her employment with the Company.

 

D.                                    The Board believes that it is imperative
to provide the Employee with certain benefits upon a Change of Control and,
under certain circumstances, upon termination of the Employee’s employment in
connection with a Change of Control, which benefits are intended to provide the
Employee with financial security and provide sufficient income and encouragement
to the Employee to remain with the Company notwithstanding the possibility of a
Change of Control.

 

E.                                      To accomplish the foregoing objectives,
the Board of Directors has directed the Company, upon execution of this
Agreement by the Employee, to agree to the terms provided in this Agreement.

 

F.                                      Certain capitalized terms used in the
Agreement are defined in Section 4 below.

 

In consideration of the mutual covenants contained in this Agreement, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:

 

1.                                       At-Will Employment. The Company and the
Employee acknowledge that the Employee’s employment is and shall continue to be
at-will, as defined under applicable law.  If the Employee’s employment
terminates for any reason,

 

--------------------------------------------------------------------------------


 

including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments or benefits, other than as
provided by this Agreement, or as may otherwise be available in accordance with
the terms of the Company’s then existing employee plans and written policies in
effect at the time of termination.  The terms of this Agreement shall terminate
upon the earlier of (i) the date on which Employee ceases to be employed as the
Chairman of the Board of the Company, other than as a result of an involuntary
termination by the Company without Cause (ii) the date that all obligations of
the parties hereunder have been satisfied, or (iii) two (2) years after a Change
of Control. A termination of the terms of this Agreement pursuant to the
preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.

 

2.                                       Stock Options and other Equity Awards. 
Subject to Sections 5 and 6 below, in the event of a Change of Control and
regardless of whether Employee’s employment with the Company is terminated in
connection with the Change of Control, each stock option or other equity award
granted for the Company’s securities held by the Employee shall become fully
vested and immediately exercisable and any contractual restrictions on transfer
will thereupon lapse on the effective date of the transaction and shall be
exercisable to the extent so vested in accordance with the provisions of the
Stock Option Agreement or other agreement and Stock Option Plan or other equity
plan pursuant to which such stock option or other equity award was granted.

 

3.                                       Change of Control.

 

(a)                                  Termination Following A Change of Control. 
Subject to Section 5 and 6 below, if the Employee’s employment with the Company
is terminated at any time within two (2) years after a Change of Control, then
the Employee shall be entitled to receive severance benefits as follows:

 

(i)                                     Voluntary Resignation.  If the Employee
voluntarily resigns from the Company (other than as an Involuntary Termination
(as defined below) or if the Company terminates the Employee’s employment for
Cause (as defined below)), then the Employee shall not be entitled to receive
severance payments.  Subject to Section 3(b), the Employee’s benefits will be
terminated under the terms of the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination or as otherwise determined by the Board of Directors of the Company.

 

(ii)                                  Involuntary Termination.  If the
Employee’s employment is terminated as a result of an Involuntary Termination
other than for Cause, the Employee shall be entitled to receive the following
benefits:  (i) severance payments during the period from the date of the
Employee’s termination until the date 18 months after the effective date of the
termination (the “Severance Period”) equal to the salary which the Employee was
receiving at the time of such termination, which payments shall be paid in
substantially equal bi-weekly installments during the Severance Period; (ii) 

 

2

--------------------------------------------------------------------------------


 

continuation of all health and life insurance benefits through the end of the
Severance Period substantially identical to those to which the Employee was
entitled immediately prior to the termination, or to those being offered to
officers of the Company, or a successor corporation, if the Company’s benefit
programs are changed during the Severance Period (and the Employee shall be
eligible to invoke her rights under Section 3(b) thereafter); and
(iii) reimbursement for additional health care premiums during or after the
Severance Period and not already covered by clause (ii) with a total value not
to exceed $15,000.  For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), the Employee’s right to
receive the installment payments above shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment shall at
all times be considered a separate and distinct payment.

 

(iii)                               Involuntary Termination for Cause.  If the
Employee’s employment is terminated for Cause, then the Employee shall not be
entitled to receive severance payments.  The Employee’s benefits will be
terminated under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination.

 

(b)                                 Termination Apart from A Change of Control;
Health Care Coverage.  In the event the Employee’s employment terminates for any
reason, either prior to the occurrence of a Change of Control or after the two
year period following the effective date of a Change of Control, then the
Employee shall not be entitled to receive any severance payments under this
Agreement.  The Employee’s benefits will be terminated under the terms of the
Company’s then existing benefit plans and policies in accordance with such plans
and policies in effect on the date of termination or as otherwise determined by
the Board of Directors of the Company.  Notwithstanding the foregoing but not in
diminution of any other provision of this Agreement, if the Employee’s
employment with the Company terminates at anytime due to Employee’s retirement
or for any other reason, then at the Employee’s request, the Company shall use
its best efforts to make health care benefits coverage available to the
Employee, and if the Employee elects such coverage, the Employee shall pay the
incremental out-of-pocket costs incurred by the Company in connection with
obtaining such coverage for the Employee.

 

4.                                       Definition of Terms.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                  Change of Control.  “Change of Control”
shall mean the occurrence of any of the following events:

 

(i)                                     Ownership.  Any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the

 

3

--------------------------------------------------------------------------------


 

total voting power represented by the Company’s then outstanding voting
securities without the approval of the Board of Directors of the Company; or

 

(ii)                                  Merger/Sale of Assets.  A merger or
consolidation of the Company whether or not approved by the Board of Directors
of the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(iii)                               Change in Board Composition.  A change in
the composition of the Board of Directors of the Company, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of May 13, 1997 or (B) are elected, or nominated for election, to the Board of
Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

 

(b)                                 Cause.  “Cause” shall mean (i) gross
negligence or willful misconduct in the performance of the Employee’s duties to
the Company where such gross negligence or willful misconduct has resulted or is
likely to result in substantial and material damage to the Company or its
subsidiaries, (ii) repeated unexplained or unjustified absence from the Company,
(iii) a material and willful violation of any federal or state law;
(iv) commission of any act of fraud with respect to the Company; or
(v) conviction of a felony or a crime involving moral turpitude causing material
harm to the standing and reputation of the Company, in each case as determined
in good faith by the Board of Directors of the Company.

 

(c)                                  Involuntary Termination.  “Involuntary
Termination” means the Employee’s Separation from Service (as defined below)
initiated by the Company other than for Cause or the Employee’s Separation from
Service with the Company by reason of resignation, upon 30 days prior written
notice to the Company, following (i) any material reduction of the Employee’s
base compensation (other than in connection with a general decrease in base
salaries for most similarly situated employees of the successor corporation); or
(ii) a material change in the geographic location at which the Employee performs
services for the Company.  The Employee’s Separation from Service by reason of
resignation from employment with the Company shall be an “Involuntary
Termination” only if the Employee provides notice to the Company of the
condition giving rise to her Involuntary Termination within 90 days after the
initial existence of such condition.

 

4

--------------------------------------------------------------------------------


 

(d)                                 “Separation from Service” with respect to
the Employee means the Employee’s “separation from service” within the meaning
of Section 409A of the Code and the regulations promulgated thereunder,
including Treasury Regulation Section 1.409A-1(h).

 

5.                                       Limitation on Payments.  To the extent
that any of the payments or benefits provided for in this Agreement to the
Employee constitute “parachute payments” within the meaning of Section 280G of
the Code and, but for this Section 5, would be subject to the excise tax imposed
by Section 4999 of the Code, the Company shall reduce the aggregate amount of
such payments and benefits such that the present value thereof (as determined
under the Code and the applicable regulations) is equal to 2.99 times the
Employee’s “base amount” as defined in Section 280G(b)(3) of the Code.

 

6.                                       Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  The terms of this
Agreement and all of the Employee’s rights hereunder shall inure to the benefit
of, and be enforceable by, the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

7.                                       Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid. 
Mailed notices to the Employee shall be addressed to the Employee at the home
address which the Employee most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

 

8.                                       Miscellaneous Provisions.

 


(A)                                  SECTION 409A OF THE CODE.  NOTWITHSTANDING
ANY PROVISION TO THE CONTRARY IN THE AGREEMENT, IF THE EMPLOYEE IS DEEMED BY THE
COMPANY AT THE TIME OF HER SEPARATION FROM SERVICE TO BE A “SPECIFIED EMPLOYEE”
FOR PURPOSES OF SECTION 409A(A)(2)(B)(I) OF THE CODE, TO THE EXTENT DELAYED
COMMENCEMENT OF ANY PORTION OF THE TERMINATION BENEFITS TO WHICH THE EMPLOYEE IS
ENTITLED UNDER THIS AGREEMENT IS REQUIRED IN ORDER TO AVOID A PROHIBITED
DISTRIBUTION UNDER SECTION 409A(A)(2)(B)(I) OF THE CODE, SUCH PORTION OF THE
EMPLOYEE’S TERMINATION BENEFITS SHALL NOT BE PROVIDED TO THE EMPLOYEE PRIOR TO
THE EARLIER OF (I) THE EXPIRATION OF THE SIX-MONTH PERIOD MEASURED FROM THE DATE
OF THE EMPLOYEE’S SEPARATION FROM SERVICE WITH THE COMPANY OR (II) THE DATE OF
THE EMPLOYEE’S DEATH.  UPON THE FIRST BUSINESS DAY FOLLOWING THE EXPIRATION OF
THE APPLICABLE CODE SECTION 409A(A)(2)(B)(I) DEFERRAL PERIOD, ALL PAYMENTS
DEFERRED PURSUANT TO THIS SECTION SHALL BE PAID IN A LUMP SUM TO THE EMPLOYEE
(OR THE EMPLOYEE’S ESTATE OR BENEFICIARIES), AND ANY REMAINING PAYMENTS DUE
UNDER THE AGREEMENT SHALL BE PAID AS OTHERWISE PROVIDED HEREIN.  TO THE EXTENT
THAT ANY REIMBURSEMENTS PAYABLE PURSUANT TO

 

5

--------------------------------------------------------------------------------



 


THIS AGREEMENT ARE DEEMED DEFERRED COMPENSATION SUBJECT TO THE PROVISIONS OF
SECTION 409A OF THE CODE,  ANY SUCH REIMBURSEMENTS SHALL BE PAID TO THE EMPLOYEE
NO LATER THAN DECEMBER 31 OF THE YEAR FOLLOWING THE YEAR IN WHICH THE COST WAS
INCURRED, THE AMOUNT OF EXPENSES REIMBURSED IN ONE YEAR SHALL NOT AFFECT THE
AMOUNT ELIGIBLE FOR REIMBURSEMENT IN ANY SUBSEQUENT YEAR, AND THE EMPLOYEE’S
RIGHT TO REIMBURSEMENT UNDER THIS AGREEMENT WILL NOT BE SUBJECT TO LIQUIDATION
OR EXCHANGE FOR ANOTHER BENEFIT.


 


(B)                                 NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL NOT
BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT
(WHETHER BY SEEKING NEW EMPLOYMENT OR IN ANY OTHER MANNER), NOR, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, SHALL ANY SUCH PAYMENT BE REDUCED BY ANY
EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.


 

(e)                                  Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Employee and by an
authorized officer of the Company (other than the Employee). No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(f)                                    Whole Agreement.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement supersedes any agreement of the same title and concerning similar
subject matter dated prior to the date of this Agreement, including the Original
Agreement, and by execution of this Agreement both parties agree that any such
predecessor agreement shall be deemed null and void.

 

(g)                                 Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without reference to conflict of laws
provisions.

 

(h)                                 Severability.  If any term or provision of
this Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted therefor to carry out, insofar as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable term or provision.

 

(i)                                     Arbitration.  Any dispute, claim or
controversy based on, arising out of or relating to the Employee’s employment or
this Agreement shall, at the option of either party hereto, be settled by final
and binding arbitration in San Clara County, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American

 

6

--------------------------------------------------------------------------------


 

Arbitration Association, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction.  Arbitration may be compelled
pursuant to the California Arbitration Act (Code of Civil Procedure §§ 1280 et
seq.).  If the parties are unable to agree upon an arbitrator, one shall be
appointed by the AAA in accordance with its Rules.  Each party shall pay the
fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case; however, the Employee and the Company agree
that, to the extent permitted by law, the arbitrator may, in his discretion,
award reasonable attorneys’ fees to the prevailing party.  Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration,
AAA’s administrative fees, the fee of the arbitrator, and all other fees and
costs, shall be borne by the Company.  If either of the parties hereto elect to
submit a dispute, claim or controversy to arbitration in accordance with this
Section 8(i), this Section 8(i) is intended to be the exclusive method for
resolving any and all claims by the parties against each other for payment of
damages under this Agreement or relating to the Employee’s employment; provided,
however, that neither this Agreement nor the submission to arbitration shall
limit the parties’ right to seek provisional relief, including, without
limitation, injunctive relief, in any court of competent jurisdiction pursuant
to California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction.  Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Pursuant to California Civil
Code Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys’ fees
provision herein

 

(j)                                     Legal Fees and Expenses.  The parties
shall each bear their own expenses, legal fees and other fees incurred in
connection with this Agreement.

 

(k)                                  No Assignment of Benefits.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (i) shall be void.

 

(l)                                     Employment Taxes.  All payments made
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.

 

(m)                               Assignment by Company.  The Company may assign
its rights under this Agreement to an affiliate, and an affiliate may assign its
rights under this Agreement to another affiliate of the Company or to the
Company; provided, however, that no assignment shall be made if the net worth of
the assignee is less than the net worth of the Company at the time of
assignment. In the case of any such assignment, the term “Company” when used in
a section of this Agreement shall mean the corporation that actually employs the
Employee.

 

(n)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

CONCEPTUS, INC.

 

KATHRYN A. TUNSTALL

 

 

 

 

 

 

By:

/s/ Gregory E. Lichtwardt

 

/s/ Kathryn A. Tunstall

 

 

 

 

Title:

Executive VP, Treasurer and CFO

 

 

 

8

--------------------------------------------------------------------------------